Citation Nr: 1449660	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-00 286A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a higher initial rating for sinusitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial compensable rating for tinea pedis.

5.  Whether a substantive appeal was timely filed on the original claim for service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by VA regional offices (ROs).  The Veteran initially requested a hearing before a member of the Board which was scheduled for October 2014.  The Veteran did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In February 2012, the Veteran communicated an intent to seek VA compensation for a skin disability, claimed as dermatitis or eczema.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction.


FINDING OF FACT

In October 2014, prior to the issuance of a final decision on these matters, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal.  


CONCLUSION OF LAW

The appeal has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.          § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R.     § 20.204(a).  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In October 2014, prior to the issuance of a decision, the Board received a statement from the Veteran in which he requested to "withdraw appeal."  Later in October 2014, the Board received a letter from the Veteran's representative, confirming the Veteran's desire to withdraw his appeal.  The Veteran has expressed his desire to withdraw his appeal.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these claims.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.




____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


